Exhibit 10.47


SEVERANCE AND RELEASE AGREEMENT


This Severance and Release Agreement ("Agreement") is made by and between Hines
Horticulture, Inc., a Delaware Corporation (“Employer”), and Lincoln Moehle, an
individual (“Employee”).
 
RECITALS


A.    Employer currently employs Employee. Employer plans to eliminate
Employee’s position at a future date due to reorganization. Due to his
experience and knowledge, Employer wishes to retain Employee’s services until
the date of termination. As a result, Employer will provide Employee with
severance benefits and a retention bonus should Employee remain employed until
the date set forth below.
 
B.    For and in consideration of the mutual promises and covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


AGREEMENT


1.0    Termination of Employment. Employer acknowledges that he has been
notified that his employment with Employer will end due to position elimination
on January 26, 2007. (the “Termination Date”). Employee agrees to remain
employed with Employer until the Termination Date under the Retention Bonus
provisions of Section 2.2 below. Employer reserves the right to advance the
Termination Date in the event business conditions warrant an earlier
termination. In such event Employer will pay Employee the compensation set forth
in Section 2.0 below on the earlier Termination Date.
 
2.0    Compensation.
 
2.1.    Severance. Employer shall pay Employee severance pay in the amount of
nineteen thousand eight hundred thirty eight dollars and no cents ($73,684.00),
less statutory wage deductions and any deductions which Employee has authorized.
This payment shall be made to Employee in one lump sum within five (5) business
days after the Termination Date and after the expiration of the Revocation
Period provided for in Section 8.0 below. Because employment will end on
Employee’s Termination Date, these payments are not eligible for deferral to
Employee’s account in Employer’s 401(k) plan. Employee acknowledges that this
severance amount is a special benefit provided to Employee in return for
Employee’s execution of this Agreement and is more than Employee would normally
receive upon separation from employment. Should Employee’s employment with
Employer terminate before the Termination Date because of resignation,
retirement or termination for cause, Employee will not be eligible to receive
this Retention Bonus.
 
2.2.    Insurance Benefits. Employee’s health, dental and vision insurance
benefits shall terminate effective six months from the date of execution of this
agreement and upon receipt of the signed release and waiver. Thereafter,
Employee will be eligible to continue these benefits through COBRA. Any
continuation of these benefits beyond the six months from the date of execution
of this agreement shall be at Employee’s sole expense.
 
1

--------------------------------------------------------------------------------


 
2.3.    Vacation. Employer shall pay Employee on Employee’s Termination Date all
of Employee’s accrued and unused vacation through Employee’s Termination Date.
 
3.0    No Guarantee of Future Employment. Employee acknowledges that his
employment with Employer through the Termination Date continues to be covered by
Employer’s normal policies. Nothing in this Agreement precludes a termination by
retirement, resignation or discharge pursuant to Employer’s policies prior to
the Termination Date.
 
4.0    Sufficiency of Consideration. Employer and Employee specifically agree
that the consideration provided to Employee pursuant to Sections 2.1and 2.2 is
good and sufficient consideration for this Agreement.
 
5.0    No Actions by Employee. In consideration of the promises and covenants
made by Employer in this Agreement Employee agrees:
 
5.1.    Filing of Actions. That Employee has not filed and will refrain from
filing on Employee’s own or from participating with any third party in filing
any action or proceeding against Employer, its subsidiaries or parents, its
Board of Directors, any members of the Board of Directors in any of their
capacities, including individually, its present or former employees, officers,
directors, agents or affiliates (hereinafter "Released Parties") with any
administrative agency, board, or court relating to the termination of Employee's
employment effective January 26, 2007, or any acts related to Employee's
employment with Employer occurring prior to January 26, 2007.
 
5.2.    Dismissal. That if any agency, board or court assumes jurisdiction of
any action against the Released Parties arising out of the termination of
Employee's employment or any acts related to Employee's employment with Employer
occurring prior to January 26, 2007, Employee will direct that agency, board or
court to withdraw or dismiss the matter, with prejudice, and will execute any
necessary paperwork to effect the withdrawal or dismissal, with prejudice.
 
5.3.    Discrimination. Employee acknowledges that the Age Discrimination in
Employment Act ("ADEA") (29 U.S.C. §621 et seq.), Title VII of the Civil Rights
Act of 1964, and as amended, the Americans with Disabilities Act and the Texas
Commission on Human Rights Act, Tex. Labor Code Sec. 21.001, et. seq., provide
Employee the right to bring action against the Released Parties if Employee
believes Employee has been discriminated against on the basis of race, ancestry,
age, color, religion, sex, sexual orientation, medical condition, national
origin, or physical or mental disability. Employee understands the rights
afforded to Employee under these Acts and agrees Employee will not file any
action against the Released Parties based upon any alleged violation of these
Acts. Employee irrevocably and unconditionally waives any rights to assert a
claim for relief available under these Acts, or any other federal, state or
local laws regarding employment discrimination, against the Released Parties
including, but not limited to, present or future wages, mental or emotional
distress, attorney's fees, reinstatement or injunctive relief.
 
2

--------------------------------------------------------------------------------


 
6.0    Compromise and Settlement. Employee, in consideration of the promises and
covenants made by Employer in this Agreement, hereby compromises, settles and
releases Employer and Released Parties from any and all past, present, or future
claims, demands, obligations or causes of action, whether based on tort,
contract, violation of statute or other theories of recovery arising from the
employment relationship between Employer and Employee, and the termination of
the employment relationship. Such claims include those Employee may have or has
against Employer or Released Parties.
 
7.0    Waiver. Employee acknowledges that this Agreement applies to all known or
unknown, foreseen or unforeseen, injury or damage arising out of or pertaining
to Employee's employment relationship with Employer and the termination of
Employee's employment.
 
8.0    Waiver of Rights Under the Age Discrimination in Employment Act. Employee
specifically understands and acknowledges that the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), provides Employee the right to
bring a claim against Employer if Employee believes that Employee has been
discriminated against on the basis of age. Employer specifically denies any such
discrimination. Employee understands the rights afforded to Employee under the
ADEA and agrees that Employee will not file any claim or action against Employer
or any of the entities released in Section 6.0 affiliated with Employer based on
any alleged violations of the ADEA. Employee hereby knowingly and voluntarily
waives any right to assert a claim for relief under this Act, including but not
limited to back pay, front pay, attorneys fees, damages, reinstatement or
injunctive relief. Notwithstanding the foregoing, Employee does not waive any
ADEA claim which may arise after this Agreement is executed.
 
Employee also understands and acknowledges that the ADEA requires Employer to
provide Employee with at least twenty-one (21) calendar days to consider this
Agreement (“Consideration Period”) prior to its execution. Employee acknowledges
that Employee was provided with the required Consideration Period and hereby
knowingly and voluntarily, after the opportunity to consult with an attorney,
either has used the Consideration Period or waives the remainder of the
Consideration Period by executing the Waiver of Consideration Period attached as
Exhibit A. Employee understands that Employee is entitled to revoke this
Agreement at any time during the seven (7) days following Employee’s execution
of this Agreement. Employee also understands that any revocation of this
Agreement must be in writing and delivered to the attention of Steve Avery VP
Human Resources and Operational Excellence, at Employer’s office in Irvine,
California prior to the expiration of the revocation period. Delivery of the
revocation should be via facsimile to (949) 786-0968 with a hard copy to follow
via first class mail.
 
3

--------------------------------------------------------------------------------


 
9.0      No Admission of Liability. Employee acknowledges that neither this
Agreement, nor payment of any consideration pursuant to this Agreement, shall be
taken or construed to be an admission or concession of any kind with respect to
alleged liability or alleged wrongdoing against Employee by Employer. Employer
specifically asserts that all actions taken with regard to Employee were proper
and lawful and affirmatively denies any wrongdoing of any kind.
 
10.0    Confidentiality. Employee agrees to keep the terms and amount of this
Agreement completely confidential, except that Employee may discuss this
Agreement with Employee’s attorney, accountant, or other professional advisor
who may assist Employee in evaluating or reviewing this Agreement or the tax
implications of this Agreement. Employer agrees to keep the terms of this
Agreement confidential except as to those employees, officers, agents, or
directors of Employer who have a need to know the terms of this Agreement and
except as required by law.
 
11.0    Confidential Information. Employer has developed, compiled and owns
certain proprietary techniques and confidential information that have great
value in its business. This information includes but is not limited to any and
all information (in any medium, including but not limited to, written documents
and electronic files) concerning unpublished financial data, marketing and sales
data, product and product development information, customer lists, employee
lists, equipment programs, contracts, licensing agreements, processes, formulas,
trade secrets, inventions, discoveries, improvements, data, know-how, formats,
marketing plans, business plans, strategies, forecasts, and supplier and vendor
identities, characteristics and agreements (“Confidential Information”).
Employee has had access to confidential information of persons or entities for
whom Employer performs services, to whom Employer sells products, or from whom
Employer or Employee has obtained information (“Customers”). Confidential
Information includes not only information disclosed by Employer or its Customers
to Employee in the course of Employee’s employment with Employer, but also
information developed or learned by Employee during the course of Employee’s
employment with Employer. Confidential Information is to be broadly defined.
 
Employee acknowledges that during Employee’s employment with Employer, Employee
has had access to such Confidential Information. Employee agrees that at all
times after Employee’s employment with Employer is terminated, Employee will (i)
hold in trust, keep confidential, and not disclose to any third party or make
any use of the Confidential Information of Employer or its Customers; (ii) not
cause the transmission, removal or transport of Confidential Information of
Employer or its Customers; (iii) not publish, disclose, or otherwise disseminate
Confidential Information of Employer or its Customers.
 
12.0    Company Property. On or before Employee’s Termination Date, Employee
shall return to Employer all Employer property in Employee’s possession
including, but not limited to, Employee’s company-provided computer, pager, cell
phone and the original and all copies of any written, recorded, or
computer-readable information about Employer’s practices, procedures, trade
secrets, customer lists, product cultivation or marketing associated with
Employer’s business.
 
4

--------------------------------------------------------------------------------


 
13.0    Representation by Attorney. Employee acknowledges that Employee has
carefully read this Agreement; that Employee understands its final and binding
effect; that Employee has been advised to consult with an attorney; that
Employee has been given the opportunity to be represented by independent counsel
in reviewing and executing this Agreement and that Employee has either chosen to
be represented by counsel or has voluntarily declined such representation; and
that Employee understands the provisions of this Agreement and knowingly and
voluntarily agrees to be bound by them.
 
14.0    No Reliance Upon Representations. Employee hereby represents and
acknowledges that in executing this Agreement, Employee does not rely and has
not relied upon any representation or statement made by Employer or by any of
Employer’s past or present shareholders, officers, directors, employees, agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement.
 
15.0    Resolution of Disputes. Employer and Employee agree that any dispute
that may arise under the provisions of this Agreement shall be submitted to
arbitration in accordance with the Rules of the American Arbitration
Association. The written determination of the arbitrator shall be final, binding
and conclusive on the parties. However, the provisions of this paragraph shall
not preclude any party from seeking injunctive or other provisional relief in
order to preserve the status quo of the parties pending resolution of the
dispute by arbitration. The location of the arbitration shall be in Houston,
Texas.
 
16.0    Attorney’s Fees. Each party shall bear its own attorney’s fees in the
preparation and review of this Agreement. Should suit or action be instituted to
enforce any provision of this Agreement, the prevailing party shall be entitled
to recover its costs and reasonable attorney’s fees.
 
17.0    Miscellaneous
 
17.1.    Entire Agreement, Modification. This Agreement contains the entire
Agreement between the parties hereto and supersedes all prior oral and/or
written agreements if any. The terms of this release are contractual and not a
mere recital. This Agreement may be modified only by the further written
agreement of the parties.
 
17.2.    Severability. If any part of this Agreement is determined to be
illegal, invalid or unenforceable, the remaining parts shall not be affected
thereby and the illegal, unenforceable or invalid part shall be deemed not to be
part of this Agreement. The parties further agree to replace any such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business, or other
purposes of the void or unenforceable provision.
 
17.3.    Governing Law. Any action to enforce this Agreement or any dispute
concerning the terms and conditions of this Agreement and the parties
performance of the terms and conditions of this Agreement shall be governed by
the laws of the State of Texas.
 
17.4.    Construction. The language in all parts of the Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against any of the parties.
 
5

--------------------------------------------------------------------------------


 
17.5.    Captions. All paragraph captions are for reference only and shall not
be considered in construing this Agreement.
 
 

Dated: December 29, 2006 
HINES HORTICULTURE, INC. 
(“Employer”)
      /s/ Claudia
Pieropan                                                                By: 
Claudia Pieropan                                                            
Its:  CFO                                                                 Dated:
December 29, 2006  /s/ Lincoln
Moehle                                                                    
Lincoln Moehle
(“Employee”) 

 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT “A”
 
[Omitted]
 
 
 
 
 
 
7